

EXHIBIT INDEX




Exhibit No.                          Description



10.1 Promissory Note by and between Sichuan Leaders Petrochemical Company and
Andy Fan, dated February 27, 2015.






--------------------------------------------------------------------------------

Exhibit 10.1




PROMISSORY NOTE
FOR VALUE RECEIVED, the undersigned, SICHUAN LEADERS PETROCHEMICAL COMPANY, a
Florida corporation, with headquarters located at 15500 Roosevelt Blvd. Ste. 305
Clearwater, FL 33760 ("Borrower") hereby promises to pay to the order of ANDY
FAN, whose residence is located at 12139 Kite Hill Lane Las Vegas, NV 89138 and
his successors and assigns, and any such bearer, being hereinafter referred to
collectively as "Lender," the principal sum of ONE HUNDRED THOUSAND DOLLARS
($100,000.00) or so such lesser principal sum as shall be outstanding and unpaid
at any time, together with interest on such unpaid principal from time to time
outstanding computed from the date of this Note ("Note") at the rate equal to
nine percent (9%) per annum. For purposes of this Note, "Borrower" shall mean
all successors, assignees, endorsers, guarantors, and any other person liable or
to become liable with respect to this Note.


1.            Payment of Indebtedness.  The outstanding principal of this Note
and all interest accrued thereon (collectively, the "Indebtedness") shall be due
and payable in full in one lump sum payment upon the earlier of: (a) February
27, 2016; and (b) a Change of Control. Accrued interest shall be computed on the
basis of a 365-day year, based on the actual number of days elapsed. For
purposes of this Note, a "Change of Control" shall mean: (a) consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
corporate transaction involving Borrower; (b) the issuance of more than 20
million shares of capital stock during the period the Indebtedness is
outstanding; and/or (c) during the period the Indebtedness is outstanding,
individuals who constitute the Board of Directors of Borrower on February 27,
2015 cease for any reason to constitute at least a majority of the Board of
Directors of Borrower.
2.            Remedies on Default.  If payment of the Indebtedness is not made
in accordance with Section 1 above, then Lender shall, in addition to any and
all other available rights and remedies, have the right and be entitled to
pursue any and all other available remedies for the collection of such principal
and interest in order to enforce its rights as described herein; and in such
case Lender may also recover all costs of suit and other expenses in connection
therewith, including reasonable attorney's fees for collection and the right to
equitable relief (including, but not limited to, injunctions) to enforce
Lender's rights as set forth herein.
3.            Certain Waivers.  Except as otherwise expressly provided in this
Note, Borrower hereby waives diligence, demand, presentment for payment,
protest, dishonor, nonpayment, default, and notice with respect to the
Indebtedness evidenced hereby. Borrower hereby expressly agrees that this Note,
or any payment hereunder, may be extended, modified or subordinated (by
forbearance or otherwise) from time to time, without in any way affecting the
liability of Borrower.
4.            Miscellaneous.  This Note shall be governed by, and construed in
accordance with, the laws of the State of Florida, without giving effect to the
principles of conflicts of law. This Note constitutes the full understanding
between the parties hereto with respect to the subject matter hereof, and no
statements, written or oral, made prior to or at the signing hereof shall vary
or modify the terms hereof.  The parties hereby mutually agree that neither
party shall seek a jury trial in any proceeding or litigation procedure based
upon or arising out of this Note. The waiver contained herein is irrevocable and
constitutes a knowing and voluntary waiver.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Promissory
Note as of February 27, 2015.

  Sichuan Leaders Petrochemical Company          
 
By:
/s/Andy Fan       Name: Andy Fan       Title: Chief Executive Officer        